J-A28023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: K.M.S., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.E., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 630 MDA 2021

                 Appeal from the Decree Entered April 21, 2021
     In the Court of Common Pleas of York County Orphans’ Court at No(s):
                                  2021-0011

    IN THE INTEREST OF: K.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.E., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 656 MDA 2021

                  Appeal from the Order Entered April 21, 2021
    In the Court of Common Pleas of York County Juvenile Division at No(s):
                                  2021-0011,
                            CP-67-DP-0000245-2019


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                            FILED JANUARY 06, 2022

        Appellant A.E. (Mother) files these consolidated appeals from the decree

granting the petition to involuntarily terminate her parental rights to her

minor, dependent daughter, K.M.S. a/k/a K.S. (Child), born in March of 2019,

pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b),
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A28023-21



and from the order changing Child’s placement goal to adoption under the

Juvenile Act, 42 Pa.C.S. § 6351.1              The petition to involuntarily terminate

Mother’s parental rights and the motion for goal change were filed by Appellee,

York   County     Office   of   Children,      Youth,   and   Families   (the   Agency).

Additionally, Mother’s counsel, Lori A. Yost, Esq. (Counsel),2 filed a petition to

withdraw, as well as an Anders3 brief asserting that Mother’s appeals are

frivolous. After review, we affirm the trial court’s decree terminating Mother’s

parental rights, dismiss Mother’s appeal from the order changing Child’s

placement goal as moot, and grant Counsel’s petition to withdraw.

       The trial court summarized on the record the relevant facts and

procedural history of these matters as follows:

       This is the date and time scheduled for a hearing in the interest of
       [Child] docket 2021-0011 in the orphans’ court and docket CP-67-
       DP-245-2019 in the dependency court. The court has before it
       petitions filed by the [Agency]. The first petition is a petition to
____________________________________________


1On June 11, 2021, we consolidated the appeals at 630 MDA 2021 and 656
MDA 2021 sua sponte. See Pa.R.A.P. 513; see also Pa.R.A.P. 2138.

2 The record further reveals that Martin Miller, Esq., is counsel on behalf of the
Agency, David Worley, Esq., is Child’s guardian ad litem (GAL), and Kara
Kucherich, Esq., is Child’s legal counsel. N.T., Hr’g, 4/20/21, at 2. See In
re L.B.M., 161 A.3d 172, 174-75, 180 (Pa. 2017) (plurality) (courts must
appoint counsel to represent the legal interests of a child involved in a
contested involuntary termination of parental rights proceeding; a child’s legal
interests are separate from a child’s best interest as a child’s legal interests
are synonymous with the child’s preferred outcome, and a child’s best interest
must be determined by the court).

3Anders v. California, 386 U.S. 738 (1967); see also Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).


                                            -2-
J-A28023-21


       involuntarily terminate the parental rights of [Mother and
       Father.4] The second petition is to change the court-ordered goal
       from reunification to that of placement for adoption . . . .

       The [c]ourt has made part of today’s record, without objection,
       the entire dependency file regarding [Child,] again filed at docket
       CP-67-DP-245-2019. The [c]ourt has also taken judicial [notice]
       of all applications, motions, and orders filed in the dependency
       action as part of today’s orphans’ court proceeding without
       objection. Also, without objection, the [c]ourt made part of
       today’s record the [Agency’s] Exhibits 1 through 5.

       The [c]ourt did note for the record that Attorney Miller, on behalf
       of the [A]gency; Attorney Worley, as guardian ad litem; and
       Attorney Kucherich, as legal counsel for [Child], had signed a
       stipulation of counsel, which was filed with the [c]ourt on April
       15th of 2021. The petition for involuntary termination of parental
       rights and change of goal were filed on January 21st of 2021.
       [Child] was first adjudicated dependent on October 10th of 2019,
       approximately 18 months ago. [The Agency] filed for involuntary
       termination under 23 Pa.C.S. § 2511 (a) (1), (2), (4), (5) and (8).

       Based on the testimony the [c]ourt has heard, and the exhibits
       and documents that have been made part of and are incorporated
       into today’s proceeding, the [c]ourt finds that the [A]gency has
       met its burden to have the parental rights of both Mother and
       Father to [Child] involuntarily terminated. The [A]gency met its
       burden by clear and convincing evidence. The [A]gency has also
       met its burden as it relates to its petition to change the court-
       ordered goal [from] reunification [to] adoption.

       In determining that the [A]gency has met its burden regarding
       both petitions, the [c]ourt makes the following findings. Since
       [Child] was adjudicated dependent, there have been three
       Permanency Review Hearings and three Permanency Review
       orders issued by the [c]ourt. In its March 3rd of 2020 Permanency
       Review order, the [c]ourt found that Mother had made minimal
       compliance with the permanency plan for her and that Father had
       made no compliance with the permanency plan. The [c]ourt
       further found that Mother had made minimal progress and Father
       had made no progress towards alleviating the circumstances
       which necessitated [C]hild’s original placement and the
____________________________________________


4The trial court also involuntarily terminated Father’s parental rights to Child.
N.T., Op., 4/20/21, at 3. However, Father did not file an appeal.

                                           -3-
J-A28023-21


        adjudication of [Child as dependent]. In its August 11th of 2020
        Permanency Review order, the [c]ourt found that there had been
        no compliance with the permanency plan by Mother or Father and
        there had been no progress by Mother or Father towards
        alleviating the circumstances which necessitated the original
        placement of [C]hild in foster care. Finally, in its Permanency
        Review order dated January 7th of 2021, the [c]ourt again found
        no compliance with the permanency plan by Mother and Father
        and no progress by Mother or Father towards alleviating the
        circumstances which necessitated the original placement of
        [C]hild.

        The [c]ourt finds that as of today’s date neither Mother nor Father
        have documented that they have been able to acquire safe, stable,
        and appropriate housing for reunification with [Child]. Neither
        Mother nor Father have documented lawful income to the
        [A]gency, other than Mother providing one pay stub to the
        [A]gency in September of 2020. The record reflects that Mother
        was incarcerated from late 2020 through early 2021 and Mother
        has not provided any documentation of any lawful income since
        her release from incarceration. Since the adjudication of [Child]
        on October 10th of 2019, neither Mother nor Father have
        performed any parental duties on behalf of [Child]. Neither
        Mother nor Father have attended any doctor or other
        appointments on behalf of [Child], and neither parent has
        provided any gifts or cards to [Child].

        Since the adjudication of dependency, Father has had no visits
        with [Child]. Furthermore, Mother has had no visits with [Child]
        in at least approximately 16 months. The [c]ourt notes that [it]
        did not suspend Mother or Father’s rights to visit with [Child] in
        an appropriate manner. The [c]ourt finds here today that neither
        parent is ready to assume custody of [Child].

        The [c]ourt heard testimony here today as it relates to Mother
        that [she was referred to] Catholic Charities [for drug testing,
        rehabilitation services, and assistance in accessing parenting
        resources and supervision of visits with Child5] . . . the most recent
        time on February 8th of 2021[,] and [that ended] unsuccessfully
        due to noncompliance by Mother and lack of communication by
        Mother with the Catholic charities in-home team. The [c]ourt
        heard further testimony that Mother is currently on supervised bail
____________________________________________


5   See N.T., Hr’g, 4/20/21, at 22-26.

                                           -4-
J-A28023-21


     regarding pending charges of prostitution and possession of drug
     paraphernalia. Her probation officer testified that Mother is
     currently not compliant with her supervised bail. Mother tested
     positive for marijuana in February, and her current whereabouts
     are unknown to her probation officer.         Testimony further
     established that Father has had no contact with the agency since
     approximately February of 2021.

     The [c]ourt finds that there is no parental bond between [Child]
     and Mother or Father. The [c]ourt further finds that [Child] would
     suffer no long-term negative impact from Mother and Father’s
     parental rights being terminated. The [c]ourt finds that neither
     Mother nor Father have made any progress to alleviate the
     circumstances which necessitated the adjudication of [Child] as .
     . . dependent . . . and the placement of [Child] in foster care.
     Neither Mother nor Father have completed any of the goals which
     were set forth for them in the family service plans, which were
     provided to Mother and Father throughout the period of
     adjudication of dependency. A pre-adoptive resource has been
     identified for [Child].

     The [c]ourt notes that for today’s hearing neither Mother [nor
     Father] have appeared and participated in today’s proceeding.
     The [c]ourt finds that both Mother and Father were provided
     appropriate notice of today’s proceeding. The [c]ourt finds that
     termination of both Mother and Father’s parental rights best
     serves the needs and welfare of [Child]. Said termination of
     Mother and Father’s . . . parental rights will allow [Child] to move
     forward and achieve permanency.

     The [c]ourt will be filing a final decree for involuntary termination
     of parental rights on this day, and in doing so the [c]ourt is
     satisfied as to the truth of the facts set forth in the [A]gency’s
     petition and finds [Mother] and [Father] have forfeited their
     parental rights with respect to [Child]. The [c]ourt further finds
     that it is in the best interest of [Child] that the [A]gency’s petition
     be granted.

     It is hereby ordered, adjudged, and decreed that all parental
     rights of [Mother] and [Father] in respect to [Child] are terminated
     forever. Custody of [Child] will continue with the [Agency], which
     is authorized to consent to the adoption of [Child]. [Child] may
     now be adopted without further consent or notice to the parents.

     The [c]ourt will also be filing an order changing the court-ordered
     goal. In doing so, the [c]ourt orders and directs that the current

                                      -5-
J-A28023-21


       goal of return to parent or guardian is changed to placement for
       adoption and a new concurrent goal of placement with a legal
       custodian nonrelative is established. I apologize, the [c]ourt edits
       its dictated order that the new concurrent goal of placement with
       a legal custodian is established. The [c]ourt is not establishing
       whether that is relative or nonrelative here today. Legal and
       physical custody of the child is confirmed with [the Agency].

N.T., Op., 4/20/21, at 1-8.

       On April 21, 2021, the trial court filed the decree granting the Agency’s

petition to terminate Mother’s parental rights under Section 2511(a)(1), (2),

(5), (8), and (b), and it filed a separate order changing Child’s placement goal

to   adoption.      Mother     timely appealed and   complied    with   Pa.R.A.P.

1925(a)(2)(i) and (b).6

       As noted, Counsel filed a petition to withdraw and an Anders brief. In

the Anders brief, Counsel identifies the following issues:

       1. Whether the trial court erred in terminating the parental rights
          of Mother pursuant to Sections 2511 (a)(1), (2), (5), and (8)
          of the Adoption Act.

       2. Whether the trial court erred in concluding that termination of
          parental rights would best serve the needs and welfare of Child
          pursuant to Section 2511 (b) of the Adoption Act.

       3. Whether the trial court erred in changing the goal from
          reunification to adoption.

       4. Whether the trial court erred in refusing to consider placement
          of Child with biological family rather than in foster care
          placement.



____________________________________________


6 As mentioned previously, Mother filed a separate notice of appeal at each
trial court docket. Attached to each notice of appeal was a statement of errors
complained of on appeal. See Pa.R.A.P. 1925(a)(2)(i), (b).

                                           -6-
J-A28023-21



Anders Brief at 5-6 (some formatting altered).7

        When faced with an Anders/Santiago brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw. See In re X.J., 105 A.3d 1, 3 (Pa. Super. 2014). As

this Court has stated:

        To withdraw pursuant to Anders, counsel must:

           1) petition the court for leave to withdraw stating that, after
           making a conscientious examination of the record, counsel
           has determined that the appeal would be frivolous; 2)
           furnish a copy of the [Anders] brief to the [appellant]; and
           3) advise the [appellant] that he or she has the right to
           retain private counsel or raise additional arguments that the
           [appellant] deems worthy of the court’s attention.

        With respect to the third requirement of Anders, that counsel
        inform the appellant of his or her rights in light of counsel’s
        withdrawal, this Court has held that counsel must “attach to their
        petition to withdraw a copy of the letter sent to their client
        advising him or her of their rights.”

In re J.D.H., 171 A.3d at 903, 907 (Pa. Super. 2017) (citations omitted).8

Additionally, counsel must file a brief that meets the following requirements

established by the Pennsylvania Supreme Court in Santiago:

        (1) provide a summary of the procedural history and facts, with
        citations to the record;

        (2) refer to anything in the record that counsel believes arguably
        supports the appeal;


____________________________________________


7 For purposes of our discussion, we have reordered the issues presented in
the Anders brief.

8   Mother has not filed a response to Counsel’s petition to withdraw.

                                           -7-
J-A28023-21


      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

In re Adoption of M.C.F., 230 A.3d 1217, 1219 (Pa. Super. 2020) (citation

omitted).

      “After an appellate court receives an Anders brief and is satisfied that

counsel has complied with the aforementioned requirements, the Court then

must undertake an independent examination of the record to determine

whether the appeal is wholly frivolous.” In re S.M.B., 856 A.2d 1235, 1237

(Pa. Super. 2004) (citation omitted). Our independent review is not limited

to the issues discussed by counsel, but extends to “additional, non-frivolous

issues” that may have been overlooked by counsel. J.D.H., 171 A.3d at 908

(citation omitted). An appeal is frivolous when it lacks any basis in law or

fact. See M.C.F., 230 A.3d at 1220; accord Santiago, 978 A.2d at 355.

      The record reveals that on August 18, 2021, Counsel filed a petition to

withdraw and Anders brief asserting that Mother’s appeals are frivolous. On

August 23, 2021, this Court struck the Anders brief and denied Counsel’s

petition to withdraw without prejudice to Counsel’s ability to file an amended

petition to withdraw that complied with Anders and Santiago.             Order,

8/23/21. Counsel was instructed to file an amended petition to withdraw and

Anders brief referring to anything in the record that arguably supports an

appeal and providing Counsel’s reasons for concluding Mother’s challenge are



                                     -8-
J-A28023-21



frivolous with citations to the record that are arguably relevant to the analysis.

Id. On August 25, 2021, Counsel filed an amended petition to withdraw and

Anders brief.

      We conclude that Counsel has complied with the Anders/Santiago

procedures by filing a petition to withdraw and supplying Mother with a copy

of the Anders brief and a letter explaining Mother’s appellate rights.

Moreover, the Anders brief includes a summary of the relevant facts and

procedural history, and Counsel explains her reasons for concluding that the

issues are frivolous.    Because Counsel has complied with the threshold

requirements to withdraw, we proceed to an independent review of whether

the issues are frivolous. See S.M.B., 856 A.2d at 1237-38.

                   Decree Terminating Parental Rights

      As noted above, in Mother’s first two issues, she claims that the trial

court erred or abused its discretion in terminating her parental rights to Child

pursuant to Section 2511(a) and (b). We begin by stating our standard of

review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.


                                      -9-
J-A28023-21



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted). Termination

of parental rights is governed by Section 2511 of the Adoption Act, 23 Pa.C.S.

§§ 2101-2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We note

that we need only agree with the trial court as to any one subsection of Section

2511(a), as well as Section 2511(b), to affirm an order terminating parental

rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      We first address the involuntary termination of Mother’s parental rights

under Section 2511(a)(8), because it is dispositive in this matter.

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                   *     *      *

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.

                                       - 10 -
J-A28023-21



23 Pa.C.S. § 2511(a)(8). Section 2511(a)(8) sets a twelve-month time frame

for a parent to remedy the conditions that led to the child’s removal by the

court. In re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the twelve-

month time frame has been established, the trial court must determine

whether the conditions that led to the child’s removal continue to exist, despite

the reasonable efforts of the child welfare agency. Id. The “relevant inquiry

in this regard is whether the conditions that led to removal have been

remedied and thus whether reunification of parent and child is imminent at

the time of the hearing.”    In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).

Termination under Section 2511(a)(8) does not require the trial court to

evaluate a parent’s current willingness or ability to remedy the conditions that

initially caused placement or the availability or efficacy of the agency’s

services. See In re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa. Super.

2003). “A child’s life simply cannot be put on hold in the hope that the parent

will summon the ability to handle the responsibilities of parenting.”        Id.

(citation omitted).

      The record reflects that the Agency has been involved with Mother and

Child since September of 2019, and Child was adjudicated dependent on

October 10, 2019. N.T., Hr’g, 4/20/21, at 31-32. Child has remained involved

with and in the care of the Agency since that time.

      When the termination hearing was held on April 20, 2021, Child had

remained in placement for more than eighteen months.          During this time,

Mother has been unwilling or unable to care for herself or Child. As the trial

                                     - 11 -
J-A28023-21



court noted, Mother has made minimal progress towards alleviating the

circumstances which necessitated Child’s original placement with the Agency

and with the initial finding of dependency. N.T., Op., 4/20/21, at 1-8; see

also N.T., Hr’g, 4/20/21, at 27, 45. Additionally, Mother has not established

that she has or can acquire safe, stable, and appropriate housing for

reunification with Child, and there is no indication that Mother is employed.

N.T., Hr’g, 4/20/21, at 40. Mother has not performed any parental duties

since Child was adjudicated dependent on October 10, 2019. Id. at 47.

      Mother has not attended any medical or other appointments on behalf

of or with Child, and Mother has not visited with Child in more than sixteen

months. Id. at 42, 46. Mother has been non-compliant with services, and

she has pending criminal charges for prostitution and possession of drug

paraphernalia.   Id. at 15.     Additionally, Mother is not compliant with her

supervised bail and has tested positive for illegal substances. Id. As of the

date of the termination hearing, Mother’s whereabouts were unknown to her

probation officer. Id.

      As stated above, Child’s life cannot be put on hold in the hopes that

Mother will summon the ability to manage the responsibilities of parenting.

See M.E.P., 825 A.2d at 1276. After review, we discern no error of law or

abuse of discretion in the trial court’s involuntarily termination of Mother’s

parental rights under Section 2511(a)(8), which is supported by the record

based on clear and convincing evidence. We agree with Counsel’s assessment

that this issue is meritless.

                                      - 12 -
J-A28023-21



     We next review the trial court’s conclusion that involuntarily terminating

Mother’s parental rights best serves Child’s developmental, emotional, and

physical needs and welfare pursuant to Section 2511(b).

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(b). We have explained:

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.

        [I]n addition to a bond examination, the trial court can
        equally emphasize the safety needs of the child, and should
        also consider the intangibles, such as the love, comfort,
        security, and stability the child might have with the foster
        parent. Additionally, . . . the trial court should consider the
        importance of continuity of relationships and whether any
        existing parent-child bond can be severed without
        detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)). “Common sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.” See T.S.M., 71 A.3d at 268. In weighing the bond considerations

                                    - 13 -
J-A28023-21



pursuant to Section 2511(b), “courts must keep the ticking clock of childhood

ever in mind.” Id. at 269. “Children are young for a scant number of years,

and we have an obligation to see to their healthy development quickly. When

courts fail . . . the result, all too often, is catastrophically maladjusted

children.” Id.

      Here, the trial court found that there was no parental bond between

Child and Mother. N.T., Op., 4/20/21, at 6. Child was adjudicated dependent

when she was only six months old. Since that time, Child has been placed

with the Agency for more than eighteen months, which is most of her life, and

Mother does not visit Child. The record supports the trial court’s conclusion

that Child would suffer no long-term negative impact from the termination of

Mother’s parental rights. N.T., Hr’g, 4/20/21, at 47. Mother has made no

progress toward alleviating the circumstances that necessitated adjudicating

Child dependent and placing Child in foster care, and Child views her foster

mother as her parent. Id. On this record we conclude that there was no

abuse of discretion in the trial court’s determination that terminating Mother’s

parental rights best serves the needs and welfare of Child. See C.D.R., 111

A.3d at 1219. Moreover, we agree with Counsel’s assessment that this issue

is frivolous.



                 Order Changing Child’s Placement Goal

      In Mother’s third issue, she contends that the trial court erred or abused

its discretion in changing Child’s placement goal to adoption.        However,

                                     - 14 -
J-A28023-21



because we conclude that there was no abuse of discretion or error of law in

the trial court’s decree that terminated Mother’s parental rights, Mother’s

appeal from the order changing Child’s placement goal to adoption is moot.

See In the Interest of D.R.-W., 227 A.3d 905, 917 (Pa. Super. 2020)

(noting that “even if Father had not waived his goal change claim, it would be

moot in light of our decision to affirm the court’s termination decrees” (citing

In re D.A., 801 A.2d 614, 616 (Pa. Super. 2002)).

      However, even if this issue was not moot, we would conclude that there

is no error or non-frivolous issues relative to the order changing Child’s

placement goal.

      We review decisions changing a placement goal for an abuse of

discretion. In re R.M.G., 997 A.2d 339, 345 (Pa. Super. 2010). We have

explained:

      Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.




                                     - 15 -
J-A28023-21



In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).

        The evidence described above supports the trial court’s decision to

change Child’s permanency goal from reunification to adoption. Mother has

not made any progress since Child’s placement with the Agency in 2019.

Therefore, were we to reach this issue, we would not find any non-frivolous

issues to support Mother’s appeal from the order changing Child’s placement

goal.

        In her fourth issue, Mother challenges the trial court’s alleged refusal to

consider placement of Child with a biological family member rather than foster

care. As in our disposition of Mother’s third issue, we conclude that this claim

relating to placement of Child is moot. See D.R.-W., 227 A.3d at 917 (stating

that where this Court affirms the decree terminating parental rights, an appeal

from an order changing placement is moot).

        We note that the trial court made no determination on this issue.

Indeed, in the Anders brief, Counsel contends that the order is not final on

this point and therefore not appealable. Anders Brief at 36. Were we to

reach this issue, we would agree with Counsel’s assessment. There was no

order for placement of Child with a relative or non-relative. Therefore, there

is no order, final or otherwise, from which to take an appeal on this issue.

Clearly, we cannot determine if the trial court’s decision concerning placement

with a relative or non-relative was in error where the trial court did not decide

this issue after changing Child’s placement goal but ordering only that “today”

                                       - 16 -
J-A28023-21



custody was to remain with the Agency. N.T., Op., 4/20/21, at 8. Accordingly,

we agree with Counsel that this issue is frivolous, and that it does not support

an appeal.

      For the reasons set forth above, we discern no abuse of discretion or

error of law in the trial court’s involuntarily termination of Mother’s parental

rights to Child. Additionally, we have conducted an independent review of the

record and conclude that Mother’s appeal is frivolous and that Counsel has not

overlooked any additional, non-frivolous issues.

      Accordingly, we grant Counsel’s petition to withdraw, affirm the decree

terminating Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(8) and

(b), and we dismiss as moot Mother’s appeal from the order changing Child’s

permanency goal to adoption.

      Decree affirmed. Appeal from the order changing the placement goal is

dismissed as moot. Counsel’s petition to withdraw is granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/06/2022




                                     - 17 -